    Case 1:19-mc-20493-UU Document 1-9 Entered on FLSD Docket 02/06/2019 Page 1 of 1


Jacqmein, Victoria

From:                           Carla Marin <carla@carlamarin.com>
Sent:                           Monday, September 25, 2017 10:55 PM
To:                             Matin, Sajjad
Subject:                        SEC Miami



Hi Sajjad:

Since we were playing telephone tag, I asked you via phone message last week Friday to let me know what this
is all about-but you did not; I obviously need to know. I am emailing you since my time is very limited during
the day especially and I am unfortunately not sitting around in the office. Second, I am not available to travel to
Miami per your request, which is what it is-a request-you cannot demand that I do what you say-which is how
your voicemail came across-hopefully it was not your intent and I am wrong about how you sounded on the
voicemail. As far as I see it, nothing is compelling me to appear in Florida for anything; you have not obtained
any kind of jurisdiction over me. I am attempting to find out from you what this issue is about in a non
adversarial manner, but it will not be resolved amicably if you make unreasonable demands to me. If we cannot
come to an amicable resolution, as you know you are free to request to enforce whatever it is you think you can
enforce. At least then, I will have my opportunity to appropriately address a court, find out what it is all about
and a judge will then set the parameters between us.

Sorry for emailing you so late-I will not be checking emails further tonight. Have a good night.

Thanks




CARLA MARIN
carlamarin.com




                                                                                                         8
                                                         1
